DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 18, 2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Upreti et al. (US 2010/0092639 A1; April 15, 2010). 
Regarding claims 1 and 17, Upreti discloses a product and process for the treatment of a raw material of thermally inhibited flour that is the largest constituent in the raw material as there are no additional ingredients besides the flour, the process comprising remoistening the raw material, or flour with an aqueous phase ([0034], [0041], [0049], Table 6 – 5% addition of water).
Upreti teaches that the moisture content of the raw material, or thermally inhibited flour, is from 1.5 to 4.1% ([0034]), thus falling within the claimed range of at most 8%. 
Upreti further teaches that the step of remoistening, or the addition of water, increases the moisture content to between 6-10%, which is about a 4.5 to 5.9% increase in moisture over the raw material. Table 6 of Upreti further shows examples of adding water to the raw material in an amount of 5%, which falls within the claimed range of between 0.1 and 30%. 
Upreti teaches that the remoistening step is minimal (only a 5% additional of water) and therefore it would have been obvious for the flour to remain in powder form depending on the amount of additional of water. It would be expected that only adding 5% water would keep the raw flour material in powder form. 
Regarding claims 2 and 15, as stated above, Upreti teaches that the step of remoistening, or the addition of water, increases the moisture content to between 6-10% and Table 6 of Upreti further shows examples of adding water to the raw material in an amount of 5%. Upreti teaches that the remoistening step is minimal (only a 5% additional of water), which falls within the claimed range, and therefore the forming of a slurry is avoided.
Regarding claims 3-4 and 18, Upreti teaches that the raw material is only the thermally inhibit flour and therefore the raw material contains at least 75 wt% thermally inhibited flour and consists essentially of thermally inhibited flour.
Regarding claim 5, Upreti teaches that the moisture content of the raw material, or thermally inhibited flour, is from 1.5 to 4.1% ([0034]), thus falling within the claimed range of at most 5%. 
Upreti further teaches that the moisture content of the thermally inhibit flour has not been above 5% since it was prepared. 
Regarding claim 6, Upreti teaches that the moisture content of the raw material, or thermally inhibited flour, is from 1.5 to 4.1% ([0034]), thus overlapping the claimed range of at most 2%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Upreti further teaches that the moisture content of the thermally inhibit flour has not been above 1.5 to 4.1% since it was prepared, overlaps the claimed range of at most 2%. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 7, Upreti further teaches that after the flour has cooled, it is subjected to a remoistening step ([0049]). Upreti teaches that the thermally inhibited flour is cooled to a temperature of 115 F, which is 46 C, thus falling within the claimed range of 0 to 65 C. 
As the remoistening step of Upreti is performed on a cooled flour, it would have been obvious to one of ordinary skill to maintain the temperature of the flour during the remoistening step at a cooled temperature, such as between 0 and 65 C, in order to prevent any further processing of the flour. Further, the remoistening step merely adds water to the treated cooled flour and therefore it is expected that the cool flour remains at a cooled temperature. 
Regarding claim 8, as stated above with respect to claim 7, the thermally inhibit starch, which is considered to be the raw material, is at a temperature of 46 C (115 F, [0108]), before it is remoistened, which is only slightly higher that the claimed 40 C. 
However, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Therefore, as there is only a slightly difference between the 46 C in the prior art and 40 C as claimed, it would be expected that slight difference in temperature would not result in any changes in the process and/or product absent a showing otherwise. 
The examiner notes that while Upreti teaches heat treating the flour, such process is to produce the thermally inhibited flour, which is the raw material as claimed. Therefore, this step comes before any of the claimed steps and is not considered to affect the claimed invention. 
Regarding claims 9-10, Upreti discloses the process as described above, but fails to teach the pH of the aqueous phase or of the final product upon its formation in the remoistening step. 
The examiner notes, however, that the exact pH will depend upon the exact amount of water added in the remoistening step, as well as the pH of the thermally inhibited flour. The pH of water is 7 and therefore adding more water will change the pH to a value closer to 7. 
Therefore, depending upon the exact amount of water added in the remoistening step as well as the pH of the thermally inhibited flour, it is well within the ordinary skill in the art to vary the amount and type of ingredients to result in a desired pH. This is merely routine experimentation that is well within the ordinary skill in the art. 
Regarding claim 11, Upreti teaches that the step of remoistening, or the addition of water, increases the moisture content to between 6-10%, which falls within the claimed range of between 6 and 16%.
Regarding claim 12, Upreti teaches that the remoistening step can occur right after the thermally inhibited flour is cool and is therefore considered to be conducted not later than three months after the thermally inhibited flour has been prepared ([0034], [0041], [0049]). 
Regarding claims 13-14 and 20, Upreti further teaches that the thermally inhibited flour can be thermally inhibited rice flour ([0056]). 
Regarding claim 16, as stated above, Upreti teaches that the step of remoistening, or the addition of water, increases the moisture content to between 6-10%, but fails to specifically teach that the remoistening step is conducted such that the moisture content of the raw material is brought closer to its equilibrium value. 
However, it is well within the ordinary skill in the art to vary the amount of water added in the process of Upreti depending on the desired final moisture content and equilibrium value. The exact starting material and amount of each of the starting material and water added with affect the equilibrium value. Therefore, it is well within the ordinary skill to vary the amount of water as needed. This is merely routine experimentation that is well understood, routine, and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 19, Upreti discloses the product as described above, but fails to teach the pH of the final product upon its formation in the remoistening step. 
The examiner notes, however, that the exact pH will depend upon the exact amount of water added in the remoistening step, as well as the pH of the thermally inhibited flour. The pH of water is 7 and therefore adding more water will change the pH to a value closer to 7. 
Therefore, depending upon the exact amount of water added in the remoistening step as well as the pH of the thermally inhibited flour, it is well within the ordinary skill in the art to vary the amount and type of ingredients to result in a desired pH. This is merely routine experimentation that is well within the ordinary skill in the art. 
Upreti further teaches that the step of remoistening, or the addition of water, increases the moisture content to between 6-10%, which falls within the claimed range of between 6 and 16%.


Response to Declaration
The Declaration under 37 CFR 1.132 filed July 18, 2022 is sufficient to overcome the rejection of claims 1-20 based upon the 103 rejection over Sistrunk.
However, upon further review, a new rejection is made in view of Upreti, which teaches a product and process for the treatment of a raw material of thermally inhibited flour that is the largest constituent in the raw material as there are no additional ingredients besides the flour, the process comprising remoistening the raw material, or flour with an aqueous phase ([0034], [0041], [0049], Table 6 – 5% addition of water).


Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-20 under 103 over Sistrunk have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Upreti, which teaches a product and process for the treatment of a raw material of thermally inhibited flour that is the largest constituent in the raw material as there are no additional ingredients besides the flour, the process comprising remoistening the raw material, or flour with an aqueous phase ([0034], [0041], [0049], Table 6 – 5% addition of water).
For the reasons stated above, a 103 rejection is maintained. 


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791